346 F.2d 159
Walter MACK, Appellant,v.UNITED STATES of America, Appellee.
No. 22515.
United States Court of Appeals Fifth Circuit.
May 24, 1965.

Walter Mack, pro se.
Edward L. Shaheen, U.S. Atty., Shreveport, La., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON1 and SMITH,2 Circuit judges.
PER CURIAM.


1
The appellant sought relief under 28 U.S.C.A. 2255 from a mail fraud conviction.  The district court denied relief.  Merrill v. United States, 5th Cir. 1964, 338 F.2d 763, requires a reversal.  The judgment of the district court is reversed and the cause is remanded, with directions to vacate and set aside the judgment of conviction and sentence, and to dismiss the indictment.


2
Reversed and remanded.



1
 Senior Judge of the D.C. Circuit, sitting by designation


2
 Of the Third Circuit, sitting by designation